 



Exhibit 10.2
Execution Copy
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
LINN ENERGY, LLC
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.01 Definitions
    1  
Section 1.02 Registrable Securities
    2  
 
       
ARTICLE II REGISTRATION RIGHTS
    3  
Section 2.01 Registration
    3  
Section 2.02 Piggyback Rights
    5  
Section 2.03 Underwritten Offering
    7  
Section 2.04 Sale Procedures
    8  
Section 2.05 Cooperation by Holders
    11  
Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities
    11  
Section 2.07 Expenses
    12  
Section 2.08 Indemnification
    12  
Section 2.09 Rule 144 Reporting
    14  
Section 2.10 Transfer or Assignment of Registration Rights
    15  
Section 2.11 Limitation on Subsequent Registration Rights
    15  
 
       
ARTICLE III MISCELLANEOUS
    15  
Section 3.01 Communications
    15  
Section 3.02 Successor and Assigns
    16  
Section 3.03 Aggregation of Purchased Units
    16  
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units
    16  
Section 3.05 Specific Performance
    16  
Section 3.06 Counterparts
    16  
Section 3.07 Headings
    16  
Section 3.08 Governing Law
    16  
Section 3.09 Severability of Provisions
    16  
Section 3.10 Entire Agreement
    16  
Section 3.11 Amendment
    17  
Section 3.12 No Presumption
    17  
Section 3.13 Obligations Limited to Parties to Agreement
    17  

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of June 1, 2007 by and among Linn Energy, LLC, a Delaware limited
liability company (“Linn Energy”), and the purchasers named in Schedule 2.01 to
this Agreement (each such purchaser a “Purchaser” and, collectively, the
“Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the sale
of the Purchased Units pursuant to the Unit Purchase Agreement, dated as of
May 30, 2007, by and among Linn Energy and the Purchasers (the “Purchase
Agreement”); and
     WHEREAS, Linn Energy has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Purchase Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Class B Holders” has the meaning specified therefor in Section 2.01(a)(i).
     “Class B/C Registration Statement Effective Date” has the meaning specified
therefor in Section 2.01(a)(i).
     “Class C Holder” has the meaning specified therefor in Section 2.01(a)(i).
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Linn Energy” has the meaning specified therefor in the introductory
paragraph.
     “Liquidated Damages” has the meaning specified therefor in
Section 2.01(a)(ii) of this Agreement.
     “Liquidated Damages Multiplier” means the product of $33.50 times the
number of Units purchased by such Purchaser.

1



--------------------------------------------------------------------------------



 



     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.
     “Placement Agent” means Citigroup Global Markets Inc., RBC Capital Markets
Corporation, Lehman Brothers Inc. or Jefferies & Company, Inc.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.
     “Registrable Securities” means: (i) the Purchased Units and (ii) any Units
issued as Liquidated Damages pursuant to this Agreement, all of which
Registrable Securities are subject to the rights provided herein until such
rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public or an offering that is a “bought
deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)

2



--------------------------------------------------------------------------------



 



under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Linn Energy or one of
its Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
          (a) Registration.
                    (i) Deadline To Go Effective. No earlier than the date that
a registration statement (the “Class B/C Registration Statement Effective Date”)
becomes effective that covers the units (including the units issued upon
conversion of the Class B Units) sold in the October 24, 2006 private placement
(the holder of such units being the “Class B Holders”) and the units (including
the units issued upon conversion of the Class C Units) sold in the February 1,
2007 private placement (the holder of such units being the “Class C Holders”)
but no later than 10 days after the Class B/C Registration Statement Effective
Date, Linn Energy shall prepare and file a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force) under the Act with respect to all of the
Registrable Securities (the “Registration Statement”). Linn Energy shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective no later than 165 days following the Closing Date. A Registration
Statement filed pursuant to this Section 2.01 shall be on such appropriate
registration form of the Commission as shall be selected by Linn Energy. Linn
Energy will use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 2.01 to be continuously effective under
the Securities Act until the earlier of (i) the date as of which all such
Registrable Securities are sold by the Purchasers or (ii) the date when such
Registrable Securities become eligible for resale under Rule 144(k) (or any
similar provision then in force) under the Securities Act (the “Effectiveness
Period”). The Registration Statement when declared effective (including the
documents incorporated therein by reference) shall comply as to form with all
applicable requirements of the Securities Act and the Exchange Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
                    (ii) Failure To Go Effective. If the Registration Statement
required by Section 2.01 of this Agreement is not declared effective within
165 days after the Closing Date, then each Purchaser shall be entitled to a
payment with respect to the Purchased Units of each such Purchaser, as
liquidated damages and not as a penalty, of 0.25% of the Liquidated Damages
Multiplier per 30-day period for the first 90 days following the 165th day after
the Closing Date, increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period for each subsequent 30 days, up to a maximum of
1.00% of the Liquidated Damages Multiplier per 30-day period (the “Liquidated
Damages”). Initially there shall be no limitation on the aggregate amount of the
Liquidated Damages payable by Linn Energy under this Agreement to each
Purchaser; provided, however, that if there is a change in the Law or accounting
principles

3



--------------------------------------------------------------------------------



 



generally accepted in the United States that would result in the Purchased Units
being treated as debt securities instead of equity securities for purposes of
Linn Energy’s financial statements, then the aggregate amount of the Liquidated
Damages payable by Linn Energy under this Agreement to each Purchaser shall not
exceed the maximum amount of the Liquidated Damages Multiplier with respect to
such Purchaser allowed for the Purchased Units not to be treated as debt
securities for purposes of Linn Energy’s financial statements. The Liquidated
Damages payable pursuant to the immediately preceding sentence shall be payable
within ten Business Days of the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if Linn Energy certifies that it is unable to pay Liquidated
Damages in cash or immediately available funds because such payment would result
in a breach under any of Linn Energy’s or Linn Energy’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the Linn Energy SEC
Documents, then Linn Energy may pay the Liquidated Damages in kind in the form
of the issuance of additional Units. Upon any issuance of Units as Liquidated
Damages, Linn Energy shall promptly prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Units to such
Registration Statement as additional Registrable Securities. The determination
of the number of Units to be issued as Liquidated Damages shall be equal to the
amount of Liquidated Damages divided by the volume weighted average closing
price of the Units (as reported by The Nasdaq Global Market) for the ten
(10) trading days immediately preceding the date on which the Liquidated Damages
payment is due. The payment of Liquidated Damages to a Purchaser shall cease at
such time as the Purchased Units of such Purchaser become eligible for resale
under Rule 144(k) under the Securities Act. As soon as practicable following the
date that the Registration Statement becomes effective, but in any event within
two Business Days of such date, Linn Energy shall provide the Purchasers with
written notice of the effectiveness of the Registration Statement.
                    (iii) Waiver of Liquidated Damages. If Linn Energy is unable
to cause a Registration Statement to go effective within 165 days following the
Closing Date as a result of an acquisition, merger, reorganization, disposition
or other similar transaction, then Linn Energy may request a waiver of the
Liquidated Damages, which may be granted or withheld by the consent of the
Holders of a majority of the Purchased Units, taken as a whole, in their sole
discretion. A Purchaser’s rights (and any transferee’s rights pursuant to
Section 2.10 of this Agreement) under this Section 2.01 shall terminate upon the
earlier of (i) when all such Registrable Securities are sold by such Purchaser
or transferee, as applicable, and (ii) when such Registrable Securities become
eligible for resale under Rule 144(k) (or any similar provision then in force)
under the Securities Act.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Linn Energy may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement, but such Selling
Holder may settle any such sales of Registrable Securities) if (i) Linn Energy
is pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Linn Energy determines in good faith that Linn Energy’s ability
to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or (ii) Linn Energy has experienced some other material non-public
event

4



--------------------------------------------------------------------------------



 




the disclosure of which at such time, in the good faith judgment of Linn Energy,
would materially adversely affect Linn Energy; provided, however, in no event
shall the Purchasers be suspended for a period that exceeds an aggregate of
30 days in any 90-day period or 90 days in any 365-day period. Upon disclosure
of such information or the termination of the condition described above, Linn
Energy shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Registration Statement, shall promptly terminate
any suspension of sales it has put into effect and shall take such other actions
to permit registered sales of Registrable Securities as contemplated in this
Agreement.
          (c) Additional Rights to Liquidated Damages. If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Linn Energy shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under Section 2.01(b) of this
Agreement or (y) the day after the Registration Statement ceased to be effective
or failed to be useable for its intended purposes, as liquidated damages and not
as a penalty. For purposes of this Section 2.01(c), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted is delivered
to the Holders pursuant to Section 3.01 of this Agreement.
     Section 2.02 Piggyback Rights.
          (a) Participation. If at any time Linn Energy proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement and
the registration statement covering the units held by the Class B Holders and
the Class C Holders, or (ii) a registration statement, other than a shelf
registration statement, in either case, for the sale of Units in an Underwritten
Offering for its own account and/or another Person, then as soon as practicable
but not less than three Business Days prior to the filing of (x) any preliminary
prospectus supplement relating to such Underwritten Offering pursuant to Rule
424(b) under the Securities Act, (y) the prospectus supplement relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act (if no
preliminary prospectus supplement is used) or (z) such registration statement,
as the case may be, then Linn Energy shall give notice (including, but not
limited to, notification by electronic mail) of such proposed Underwritten
Offering to the Holders and such notice shall offer the Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if Linn Energy has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have a material adverse effect on the price, timing
or distribution of the Units in the Underwritten Offering, then the amount of
Registrable Securities to be offered for the accounts of Holders

5



--------------------------------------------------------------------------------



 



shall be determined based on the provisions of Section 2.02(b) of this
Agreement. The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt
of such notice shall be confirmed by such Holder. Each such Holder shall then
have three Business Days after receiving such notice to request inclusion of
Registrable Securities in the Underwritten Offering, except that such Holder
shall have one Business Day after such Holder confirms receipt of the notice to
request inclusion of Registrable Securities in the Underwritten Offering in the
case of a “bought deal” or “overnight transaction” where no preliminary
prospectus is used. If no request for inclusion from a Holder is received within
the specified time, such Holder shall have no further right to participate in
such Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, Linn Energy shall determine for any reason not to
undertake or to delay such Underwritten Offering, Linn Energy may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Linn Energy of such
withdrawal up to and including the time of pricing of such offering. Each
Holder’s rights under this Section 2.02(a) shall terminate when such Holder
(together with any Affiliates of such Holder) holds less than $25,000,000 of
Purchased Units, based on the Commitment Amounts. Notwithstanding the foregoing,
any Holder may deliver written notice (an “Opt Out Notice”) to Linn Energy
requesting that such Holder not receive notice from Linn Energy of any proposed
Underwritten Offering; provided, that such Holder may later revoke any such
notice.
          (b) Priority of Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Units included in an Underwritten Offering
involving Included Registrable Securities advises Linn Energy, or Linn Energy
reasonably determines, that the total amount of Units that the Selling Holders
and any other Persons intend to include in such offering exceeds the number that
can be sold in such offering without being likely to have a material adverse
effect on the price, timing or distribution of the Units offered or the market
for the Units, then the Units to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises Linn Energy, or Linn Energy reasonably determines, can be
sold without having such adverse effect, with such number to be allocated (i)
first, to Linn Energy, and (ii) second, pro rata among (A) Quantum Energy
Partners II, LP, a Delaware limited partnership, Clark Partners I, L.P., a New
York limited partnership, Kings Highway Investment, LLC, a Connecticut limited
liability company and Wauwinet Energy Partners, LLC, a Delaware limited
liability company (collectively, the “Partners”), (B) the Class B holders and
the Class C Holders and (C) the Selling Holders who have requested participation
in such Underwritten Offering. The pro rata allocations for each such Partner,
the Class B Holders, the Class C Holders and each such Selling Holder shall be
the product of (a) the aggregate number of Units proposed to be sold by all
Partners, Class B Holders, Class C Holders and Selling Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Units owned on the Closing Date by such Partner, Class B Holder,
Class C Holder or Selling Holder by (y) the aggregate number of Units

6



--------------------------------------------------------------------------------



 




owned on the Closing Date by all Partners, Class B Holders, Class C Holders and
Selling Holders participating in the Underwritten Offering. All participating
Selling Holders shall have the opportunity to share pro rata that portion of
such priority allocable to any Selling Holder(s) not so participating. Except
for the Partners, the Class B Holders, the Class C Holders and certain members
of Linn Energy’s management team, as of the date of execution of this Agreement,
there are no other Persons with Registration Rights relating to Units other than
as described in this Section 2.02(b).
     Section 2.03 Underwritten Offering.
          (a) Request for Underwritten Offering. Any one or more Holders that
collectively hold greater than $25 million of Registrable Securities, based on
the purchase price per unit under the Purchase Agreement, may deliver written
notice to Linn Energy that such Holders wish to dispose of an aggregate of at
least $25 million of Registrable Securities, based on the purchase price per
unit under the Purchase Agreement, in an Underwritten Offering. Upon receipt of
any such written request, Linn Energy shall retain underwriters, effect such
sale though an Underwritten Offering, including entering into an underwriting
agreement in customary form with the Managing Underwriter or Underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.08, and take all reasonable actions as are
requested by the Managing Underwriter or Underwriters to expedite or facilitate
the disposition of such Registrable Securities; provided, however, Linn Energy
management will not be required to participate in any roadshow or similar
marketing effort on behalf of any such Holder.
          (b) General Procedures. In connection with any Underwritten Offering
under this Agreement, Linn Energy shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and Linn Energy shall be obligated to enter into an underwriting
agreement that contains such representations, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, Linn
Energy to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with Linn Energy or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by Law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
Linn Energy and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal or abandonment shall affect Linn
Energy’s obligation to pay Registration Expenses.

7



--------------------------------------------------------------------------------



 



     Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Linn Energy will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;
          (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Linn Energy in writing that, in
the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, use
its commercially reasonable efforts to include such information in such
prospectus supplement;
          (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;
          (d) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that Linn Energy will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
          (e) promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-

8



--------------------------------------------------------------------------------



 



effective amendment thereto, when the same has become effective; and (ii) any
written comments from the Commission with respect to any filing referred to in
clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any other registration statement or
any prospectus or prospectus supplement thereto;
          (f) immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by Linn
Energy of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice, Linn
Energy agrees to as promptly as practicable amend or supplement the prospectus
or prospectus supplement or take other appropriate action so that the prospectus
or prospectus supplement does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and to take such other action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;
          (g) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (h) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Linn Energy dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified Linn Energy’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in Underwritten Offerings of securities
and such other matters as such underwriters or Selling Holders may reasonably
request;

9



--------------------------------------------------------------------------------



 



          (i) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Linn Energy
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that Linn
Energy need not disclose any such information to any such representative unless
and until such representative has entered into or is otherwise subject to a
confidentiality agreement with Linn Energy satisfactory to Linn Energy
(including any confidentiality agreement referenced in Section 8.06 of the
Purchase Agreement);
          (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Linn Energy are then
listed;
          (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Linn Energy to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (m) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
          (o) Linn Energy agrees that, if any Purchaser could reasonably be
deemed to be an “underwriter”, as defined in Section 2(a)(11) of the Securities
Act, in connection with the registration statement in respect of any
registration of Linn Energy’s securities of any Purchaser pursuant to this
Agreement, and any amendment or supplement thereof (any such registration
statement or amendment or supplement a “Purchaser Underwriter Registration
Statement”), then Linn Energy will cooperate with such Purchaser in allowing
such Purchaser to conduct customary “underwriter’s due diligence” with respect
to Linn Energy and satisfy its obligations in respect thereof. In addition, at
any Purchaser’s request, Linn Energy will furnish to such Purchaser, on the date
of the effectiveness of any Purchaser Underwriter Registration Statement and
thereafter from time to time on such dates as such Purchaser may reasonably
request, (i) a letter, dated such date, from Linn Energy’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Purchaser, and (ii) an opinion, dated as of such date, of
counsel representing Linn Energy for purposes of such Purchaser Underwriter
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Purchaser; provided, however, that with respect to
any Placement Agent, Linn Energy’s obligations with respect to this
Section 2.04(o) shall be limited to one time, with an additional

10



--------------------------------------------------------------------------------



 



bring-down request within 30 days of the date of such documents. Linn Energy
will also permit legal counsel to such Purchaser to review and comment upon any
such Purchaser Underwriter Registration Statement at least five Business Days
prior to its filing with the Commission and all amendments and supplements to
any such Purchaser Underwriter Registration Statement within a reasonable number
of days prior to their filing with the Commission and not file any Purchaser
Underwriter Registration Statement or amendment or supplement thereto in a form
to which such Purchaser’s legal counsel reasonably objects.
     Each Selling Holder, upon receipt of notice from Linn Energy of the
happening of any event of the kind described in Section 2.04(e) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(e) of this Agreement or until it is
advised in writing by Linn Energy that the use of the prospectus may be resumed,
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by Linn Energy, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to Linn Energy (at Linn Energy’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
     If requested by a Purchaser, Linn Energy shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.
     Section 2.05 Cooperation by Holders. Linn Energy shall have no obligation
to include in the Registration Statement Units of a Holder, or in an
Underwritten Offering pursuant to Section 2.02 of this Agreement Units of a
Selling Holder, who has failed to timely furnish such information that, in the
opinion of counsel to Linn Energy, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Linn Energy (except as provided in this Section 2.06); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Unitholder of Linn Energy on whom a
restriction is imposed in connection with such public offering. In addition, the
provisions of this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $25,000,000 of Purchased Units, based on the Commitment
Amounts, (B) has delivered an Opt Out Notice to Linn Energy pursuant to
Section 2.02 hereof or (C) has

11



--------------------------------------------------------------------------------



 



submitted a notice requesting the inclusion of Registrable Securities in an
Underwritten Offering pursuant to Section 2.02 or Section 2.03(a) hereof but is
unable to do so as a result of the priority provisions contained in
Section 2.02(b) hereof.
     Section 2.07 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Linn Energy’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The Nasdaq
Global Market fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
Linn Energy, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.
          (b) Expenses. Linn Energy will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. In addition, except as otherwise provided in Section 2.08 hereof, Linn
Energy shall not be responsible for legal fees incurred by Holders in connection
with the exercise of such Holders’ rights hereunder. Each Selling Holder shall
pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.
     Section 2.08 Indemnification.
          (a) By Linn Energy. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Linn Energy will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers, against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder, director, officer, underwriter
or controlling Person may become subject under the Securities Act, the Exchange
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and

12



--------------------------------------------------------------------------------



 




each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that Linn Energy will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in strict conformity with information furnished by such Selling Holder,
its directors or officers or any underwriter or controlling Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such Selling Holder, its directors or officers or any
underwriter or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Linn Energy, its directors and
officers, and each Person, if any, who controls Linn Energy within the meaning
of the Securities Act or of the Exchange Act, and its directors and officers, to
the same extent as the foregoing indemnity from Linn Energy to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any preliminary prospectus or final
prospectus included therein, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding

13



--------------------------------------------------------------------------------



 



any other provision of this Agreement, no indemnified party shall settle any
action brought against it with respect to which it is entitled to
indemnification hereunder without the consent of the indemnifying party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnifying
party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Linn
Energy agrees to use its commercially reasonable efforts to:
          (a) make and keep public information regarding Linn Energy available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
          (b) file with the Commission in a timely manner all reports and other
documents required of Linn Energy under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

14



--------------------------------------------------------------------------------



 



          (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Linn Energy, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause Linn Energy to register Registrable Securities granted to the Purchasers
by Linn Energy under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or by total return swap; provided, however, that, except with respect
to a total return swap, (a) unless such transferee is an Affiliate of such
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $25,000,000 of the Purchased Units, based on the
Commitment Amounts, (b) Linn Energy is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, Linn Energy shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of Linn Energy
that would allow such current or future holder to require Linn Energy to include
securities in any registration statement filed by Linn Energy on a basis that is
superior in any way to the piggyback rights granted to the Purchasers hereunder
or (ii) grant registration rights to any other Person that would be superior to
the Purchasers’ registration rights hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and
          (c) if to Linn Energy, at 600 Travis, Suite 7000, Houston, Texas 77002
(facsimile: 713.223.0888), notice of which is given in accordance with the
provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received:
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or electronic mail; and when actually
received, if sent by courier service or any other means.

15



--------------------------------------------------------------------------------



 



     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Linn Energy or any successor or assign of
Linn Energy (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.
     Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.07 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.08 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.09 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.10 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Linn Energy set forth herein. This
Agreement, the Purchase Agreement and any Confidentiality Agreement pertaining
to the sale of

16



--------------------------------------------------------------------------------



 



the Purchased Units supersede all prior agreements and understandings between
the parties with respect to such subject matter.
     Section 3.11 Amendment. This Agreement may be amended only by means of a
written amendment signed by Linn Energy and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.12 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.13 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
[The remainder of this page is intentionally left blank]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            LINN ENERGY, LLC
      By:   /s/ Mark E. Ellis         Mark E. Ellis         Executive Vice
President &
Chief Operating Officer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.
      By:   /s/ Kyri Loupis         Name:   Kyri Loupis         Title:   Senior
Vice President                FIR TREE RECOVERY MASTER FUND LP
      By:   Fir Tree, Inc., its investment manager                       By:  
/s/ Brian Meyer         Name:   Brian Meyer        Title:   Authorized Person   
            FIR TREE VALUE MASTER FUND, LP
      By:   Fir Tree, Inc., its investment manager                       By:  
/s/ Brian Meyer         Name:   Brian Meyer        Title:   Authorized Person   
            CREDIT SUISSE MANAGEMENT LLC
      By:   /s/ Shawn Sullivan         Name:   Shawn Sullivan        Title:  
Managing Director     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            CITIGROUP FINANCIAL PRODUCTS INC.
      By:   /s/ Bret Engelkemier         Name:   Bret Engelkemier       
Title:   Managing Director     

            GRACIE CAPITAL, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL II, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL INTERNATIONAL, LTD.
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL INTERNATIONAL II, LTD.
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            GRACIE CREDIT OPPORTUNITIES MASTER FUND, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer                GUGGENHEIM PORTFOLIO COMPANY XLII, LLC
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer                WAYLAND DISTRESSED OPPORTUNITIES FUND I-B, LLC
      By:   Wayzata Investment Partners LLC, its Manager                      
By:   /s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:  
Authorized Signatory                WAYLAND DISTRESSED OPPORTUNITIES FUND I-C,
LLC
      By:   Wayzata Investment Partners LLC, its Manager                      
By:   /s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:  
Authorized Signatory     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            WAYLAND OPPORTUNITIES FUND, LLC
      By:   Wayzata Investment Partners LLC, its Manager                 By:  
/s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:   Authorized
Signatory     

            STRUCTURED FINANCE AMERICAS LLC
      By:   /s/ Jill H. Rathjen         Name:   Jill H. Rathjen         Title:  
Vice President     

            STRUCTURED FINANCE AMERICAS LLC
      By:   /s/ Sunil Henam         Name:   Sunil Henam         Title:   Vice
President     

            BARON INVESTMENT FUNDS TRUST on behalf of
     the BARON SMALL CAP FUND SERIES
      By:   /s/ Illegible         Name:           Title:   Chief Operating
Officer and General Counsel     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            UBS AG LONDON BRANCH
      By:   /s/ Chris Coward         Name:   Chris Coward        Title:  
Director     

            PETER C. GEORGIOPOULOS
      By:   /s/ Peter C. Georgiopoulos         Name:   Peter C. Georgiopoulos   
    Title:        

            HARVEST FUND ADVISORS LLC on behalf of
    HARVEST INFRASTRUCTURE PARTNERS
    FUND LLC
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige         Title:  
Chief Administrative Officer and General Counsel     

            HOWARD L. TERRY
      By:   /s/ Howard L. Terry         Name:   Howard L. Terry        Title:  
     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            STROME MLP FUND, L.P.
      By:   /s/ P.W.C. Davies         Name:   P.W.C. Davies         Title:  
Chief Executive Officer     

            GERALD H. SMITH
      By:   /s/ Gerald H. Smith         Name:   Gerald H. Smith        Title:  
     

[Signature Page to Registration Rights Agreement]

 